Welcome
We are pleased to welcome to the official gallery the parliamentary delegations from Armenia, Azerbaijan, Georgia, Moldova and Ukraine, along with representatives of the democratic opposition in Belarus.
The delegation from Georgia is led by the Speaker of Georgia's Parliament, Mrs Burjanadze.
These delegations have come to Brussels to take part in the conference on the European Neighbourhood Policy to be held in the European Parliament today and tomorrow.
We warmly welcome them and are delighted to welcome them to this joint debate.
(Applause)